Exhibit 10.48
NON-REVOLVING PROMISSORY NOTE
$7,000,000.00
August 13, 2010
Unilife Cross Farm LLC
637 Lowther Road
Lewisberry, PA 17339
(Hereinafter referred to as the “Borrower”)
Univest National Bank and Trust Co.
14 N. Main Street
P.O. Box 64197
Souderton, PA 18964-0197
(Hereinafter referred to as the “Bank”)
Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, at its office indicated above or wherever else Bank may
specify, the sum of up to Seven Million and No/100 Dollars ($7,000,000.00) or
such sum as may be advanced and outstanding from time to time, with interest on
the unpaid principal balance at the rate and on the terms provided in this
Promissory Note (including all renewals, extensions or modifications hereof,
this “Note”).
INTEREST RATE DEFINITIONS.
PRIME RATE. The term “Prime Rate”, as provided herein, shall mean the rate
announced by the Bank from time to time as its prime rate, which is not
necessarily the lowest rate of interest charged by Lender.
INTEREST RATE TO BE APPLIED. Interest Rate. Interest shall accrue on the unpaid
principal balance of this Note from the date hereof at a floating rate of
interest, fixed on the first day of each month, at a rate equal to the greater
of (i) the Prime Rate plus one-half percent (0.5%), or (ii) three and three
quarters percent (3.75%), per annum (the “Interest Rate”).
DEFAULT RATE. In addition to all other rights contained in this Note, if a
Default (defined herein) occurs and as long as a Default continues, all
outstanding Obligations in Bank’s discretion shall bear interest at the Interest
Rate plus 2% (“Default Rate”). The Default Rate shall also apply from
acceleration until the Obligations or any judgment thereon are paid in full,
except as otherwise required by law.
INTEREST COMPUTATION. (Actual/360). Interest shall be computed on the basis of a
360-day year for the actual number of days in the interest period (“Actual/360
Computation”). The Actual/360 Computation determines the annual effective
interest yield by taking the stated (nominal) interest rate for a year’s period
and then dividing said rate by 360 to determine the daily periodic rate to be
applied for each day in the interest period. Application of the Actual/360
Computation produces an annualized effective interest rate exceeding that of the
nominal rate.

 

 



--------------------------------------------------------------------------------



 



REPAYMENT TERMS. This Note shall be due and payable in consecutive monthly
payments of accrued interest on the 15th day of each month, beginning on
September 15, 2010, until fully paid. Principal payments shall be due and
payable upon receipt of proceeds (the “Proceeds”) received by Borrower and/or
Unilife Corporation (the “Suretor”) in connection with a construction loan
currently contemplated to be made by Metro Bank and guaranteed by the United
Stated Department of Agriculture (USDA), such principal payments to be in an
amount equal to the Proceeds received by Borrower and/or Suretor. In any event,
and notwithstanding anything contained herein to the contrary, this Note shall
be due and payable in full, including all principal and accrued interest, on
February 13, 2011, the maturity date of this Note.
RESCISSION OF PAYMENTS. If any payment received by Bank under this Note or the
other Loan Documents is rescinded, avoided or for any reason returned by Bank
because of any adverse claim or threatened action, the returned payment shall
remain payable as an obligation of all Persons liable under this Note or the
other Loan Documents as though such payment had not been made.
LOAN AGREEMENT; LOAN DOCUMENTS; OBLIGATIONS. This Note is subject to the terms
and conditions of that certain Non-Revolving Credit and Security Agreement
between Bank and Borrower dated as of the date hereof, as the same may be
modified and amended from time to time (the “Loan Agreement”). All capitalized
terms not otherwise defined herein shall have such meaning as assigned to them
in the Loan Agreement. The term “Obligations” used in this Note refers to any
and all indebtedness and other obligations under this Note, all other
obligations and Indebtedness as defined in the respective Loan Documents, all
other obligations of Borrower or any guarantor of Borrower owed to Bank, and all
obligations under any swap agreements as defined in 11 U.S.C. Section 101
between Bank and Borrower whenever executed.
LATE CHARGE. In the event any of payments of principal and interest in whole or
in part are fifteen (15) days beyond their due date, Borrower shall pay Bank a
“late charge” equal to $500.00 or five percent (5.00%) of the amount due on the
due date, whichever is less. The Borrower acknowledges that the late charge
imposed herein represents a reasonable estimate of the expenses of Bank incurred
because of such lateness.
Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank’s right to collect such late charge or to collect
a late charge for any subsequent late payment received.
ATTORNEYS’ FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Bank’s
reasonable expenses incurred to enforce or collect any of the Obligations,
including, without limitation, reasonable arbitration, paralegals’, attorneys’
and experts’ fees and expenses, whether incurred without the commencement of a
suit, in any trial, arbitration, or administrative proceeding, or in any
appellate or bankruptcy proceeding.

 

2



--------------------------------------------------------------------------------



 



USURY. Regardless of any other provision of this Note or other Loan Documents,
if for any reason the effective interest should exceed the maximum lawful
interest, the effective interest shall be deemed reduced to, and shall be, such
maximum lawful interest, and (i) the amount which would be excessive interest
shall be deemed applied to the reduction of the principal balance of this Note
and not to the payment of interest, and (ii) if the loan evidenced by this Note
has been or is thereby paid in full, the excess shall be returned to the party
paying same, such application to the principal balance of this Note or the
refunding of excess to be a complete settlement and acquittance thereof.
BORROWER’S ACCOUNTS. Borrower grants Bank a security interest in all of
Borrower’s existing or future deposit accounts with Bank and any of its
affiliates to secure the Obligations.
EVENTS OF DEFAULT. An “Event of Default” shall exist if any one or more of the
following events shall occur (individually, an “Event of Default,” and
collectively, “Events of Default”): Nonpayment; Nonperformance. The failure of
timely payment or performance of the Obligations under this Note. Event of
Default Under Other Loan Documents. The occurrence of any Event of Default under
any of the other Loan Documents. Expiration, Revocation or Termination of
Commitment Letter. The expiration, termination or revocation of one or more of
the commitment letters from Metro Bank to the Borrower dated March 19, 2010, as
amended on May 10, 2010 and July 21, 2010.
REMEDIES UPON EVENT OF DEFAULT. Upon the occurrence of an Event of Default, Bank
may at any time thereafter, take the following actions: Bank Lien and Set-off.
Exercise its right of set-off or to foreclose its security interest or lien
against any account of any nature or maturity of Borrower with Bank without
notice. Acceleration Upon Default. Accelerate the maturity of this Note and all
other Obligations, and all of the Obligations shall be immediately due and
payable. Cumulative. Exercise any rights and remedies as provided under the Note
and other Loan Documents, or as provided by law or equity.
CREDIT ADVANCES. This is a non-revolving credit note and the principal amount
shall be advanced in accordance with the terms of the Loan Agreement.
CONFESSION OF JUDGMENT. THE FOLLOWING PARAGRAPH SETS FORTH A POWER OF AUTHORITY
FOR ANY ATTORNEY TO CONFESS JUDGMENT AGAINST BORROWER. IN GRANTING THIS WARRANT
OF ATTORNEY TO CONFESS JUDGMENT AGAINST BORROWER, THE BORROWER, FOLLOWING
CONSULTATION WITH (OR DECISION NOT TO CONSULT) SEPARATE COUNSEL FOR BORROWER AND
WITH KNOWLEDGE OF THE LEGAL EFFECT HEREOF, HEREBY KNOWINGLY, INTENTIONALLY,
VOLUNTARILY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS THE BORROWER HAS OR
MAY HAVE TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE
CONSTITUTIONS AND LAWS OF THE UNITED STATES OF AMERICA, COMMONWEALTH OF
PENNSYLVANIA, OR ELSEWHERE INCLUDING, WITHOUT LIMITATION, A HEARING PRIOR TO
GARNISHMENT AND ATTACHMENT OF THE BORROWER’S BANK ACCOUNT AND OTHER ASSETS.
BORROWER ACKNOWLEDGES AND UNDERSTANDS THAT BY ENTERING INTO THIS NOTE CONTAINING
A CONFESSION OF JUDGMENT CLAUSE THAT BORROWER IS VOLUNTARILY AND KNOWINGLY
GIVING UP ANY AND ALL RIGHTS THAT BORROWER HAS OR MAY HAVE TO NOTICE AND A
HEARING BEFORE JUDGMENT CAN BE ENTERED AGAINST BORROWER AND BEFORE THE
BORROWER’S ASSETS, INCLUDING, WITHOUT LIMITATION, ITS BANK ACCOUNTS, MAY BE
GARNISHED, LEVIED, EXECUTED UPON AND/OR ATTACHED. BORROWER UNDERSTANDS THAT ANY
SUCH GARNISHMENT, LEVY, EXECUTION AND/OR ATTACHMENT SHALL RENDER THE PROPERTY
GARNISHED, LEVIED, EXECUTED UPON OR ATTACHED IMMEDIATELY UNAVAILABLE TO
BORROWER. IT IS SPECIFICALLY ACKNOWLEDGED BY BORROWER THAT THE BANK HAS RELIED
ON THIS WARRANT OF ATTORNEY AND THE RIGHTS WAIVED BY BORROWER HEREIN IN
RECEIVING THIS NOTE AND AS AN INDUCEMENT TO GRANT FINANCIAL ACCOMMODATIONS TO
THE BORROWER.

 

3



--------------------------------------------------------------------------------



 



If an Event of Default occurs under this Note or any other Loan Documents,
Borrower hereby authorizes and empowers any attorney of any court of record or
the prothonotary or clerk of any county in the Commonwealth of Pennsylvania, or
in any jurisdiction where permitted by law or the clerk of any United States
District Court, to appear for Borrower in any and all actions which may be
brought hereunder and enter and confess judgment against the Borrower or any of
them in favor of the Bank for such sums as are due or may become due hereunder
or under any other Loan Documents, together with costs of suit and actual
collection costs including, without limitation, reasonable attorneys’ fees equal
to 15% of the Obligations and Indebtedness then due and owing but in no event
less than $5,000.00, with or without declaration, without prior notice, without
stay of execution and with release of all procedural errors and the right to
issue executions forthwith. To the extent permitted by law, Borrower waives the
right of inquisition on any real estate levied on, voluntarily condemns the
same, authorizes the prothonotary or clerk to enter upon the writ of execution
this voluntary condemnation and agrees that such real estate may be sold on a
writ of execution; and also waives any relief from any appraisement, stay or
exemption law of any state now in force or hereafter enacted. Borrower further
waives the right to any notice and hearing prior to the execution, levy,
attachment or other type of enforcement of any judgment obtained hereunder,
including, without limitation, the right to be notified and heard prior to the
garnishment, levy, execution upon and attachment of Borrower’s bank accounts and
other property. If a copy of this Note verified by affidavit of any officer of
the Bank shall have been filed in such action, it shall not be necessary to file
the original thereof as a warrant of attorney, any practice or usage to the
contrary notwithstanding. The authority herein granted to confess judgment shall
not be exhausted by any single exercise thereof, but shall continue and may be
exercised from time to time as often as the Bank shall find it necessary and
desirable and at all times until full payment of all amounts due hereunder and
under any other Loan Documents. The Bank may confess one or more judgments in
the same or different jurisdictions for all or any part of the obligations
arising hereunder or under any other Loan Documents to which Borrower or any
obligor for any reason, the Bank is hereby authorized and empowered to again
appear for and confess judgment against Borrower for any part or all of the
obligations owing under this Note and/or for any other liabilities, as herein
provided.
WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note and
other Loan Documents shall be valid unless in writing and signed by an officer
of Bank. No waiver by Bank of any Event of Default shall operate as a waiver of
any other Event of Default or the same Event of Default on a future occasion.
Neither the failure nor any delay on the part of Bank in exercising any right,
power, or remedy under this Note and other Loan Documents shall operate as a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.

 

4



--------------------------------------------------------------------------------



 



Each Borrower or any other Person liable under this Note waives presentment,
protest, notice of dishonor, demand for payment, notice of intention to
accelerate maturity, notice of acceleration of maturity, notice of sale and all
other notices of any kind. Further, each agrees that Bank may extend, modify or
renew this Note or make a novation of the loan evidenced by this Note for any
period and grant any releases, compromises or indulgences with respect to any
collateral securing this Note, or with respect to any Borrower or any Person
liable under this Note or other Loan Documents, all without notice to or consent
of any Borrower or any Person who may be liable under this Note or other Loan
Documents and without affecting the liability of Borrower or any Person who may
be liable under this Note or other Loan Documents.
MISCELLANEOUS PROVISIONS. Assignment. This Note and other Loan Documents shall
inure to the benefit of and be binding upon the parties and their respective
heirs, legal representatives, successors and assigns. Bank’s interests in and
rights under this Note and other Loan Documents are freely assignable, in whole
or in part, by Bank. Borrower shall not assign its rights and interest hereunder
without the prior written consent of Bank, and any attempt by Borrower to assign
without Bank’s prior written consent is null and void. Any assignment shall not
release Borrower from the Obligations. Applicable Law; Conflict Between
Documents. This Note and other Loan Documents shall be governed by and construed
under the laws of the state where Bank first shown above is located as shown in
the heading of this Note without regard to that state’s conflict of laws
principles. If the terms of this Note should conflict with the terms of the Loan
Documents, the terms of this Note shall control. Severability. If any provision
of this Note or of the other Loan Documents shall be prohibited or invalid under
applicable law, such provision shall be ineffective but only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Note or other such document.
Plural; Captions. All references in the Loan Documents to Borrower, Guarantor,
Person, document or other nouns of reference mean both the singular and plural
form, as the case may be. The captions contained in the Loan Documents are
inserted for convenience only and shall not affect the meaning or interpretation
of the Loan Documents. Binding Contract. Borrower by execution of and Bank by
acceptance of this Note agree that each party is bound to all terms and
provisions of this Note. Entirety. This Note and the other Loan Documents
delivered in connection herewith and therewith embody the entire agreement
between the parties and supersede all prior agreements and understandings
relating to the subject matter hereof and thereof. Posting of Payments. All
payments received during normal banking hours after 2:00 p.m. local time at the
office of Bank first shown above shall be deemed received at the opening of the
next banking day. Unless otherwise permitted by Bank, any repayments of this
Note, other than immediately available U.S. currency, will not be credited to
the outstanding loan balance until Bank receives collected funds. Fees and
Taxes. Borrower shall promptly pay all documentary, intangible recordation
and/or similar taxes on this transaction whether assessed at closing or arising
from time to time, together with any interest and/or penalties relating thereto.
Business Purpose. Borrower represents that the loan evidenced hereby is being
obtained for business purposes.

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower, as of the day and year first above written, has
caused this Note to be executed under seal.

                                  UNILIFE CROSS FARM LLC, by its sole member,  
              UNILIFE CORPORATION    
Attest:
                     
Attest:
   /s/ J. Christopher Naftzger       By:   /s/ R. Richard Wieland    

 
 
         
 
        Name: J. Christopher Naftzger           Name: R. Richard Wieland        
Title:   Secretary           Title:   Executive VP and CFO    

[Corporate Seal]

 

6



--------------------------------------------------------------------------------



 



The undersigned surety acknowledges and agrees to the terms of this Note.
Further, the undersigned acknowledges and agrees that, upon the occurrence of an
Event of Default, including, without limitation, the failure to make any
principal or interest payment when due, the Bank shall be permitted to set-off
or to foreclose its security interest or lien against any account of any nature
or maturity of the undersigned with Bank without notice.

                                  UNILIFE CORPORATION    
Attest:
                   
 
                   
Attest:
  /s/ J. Christopher Naftzger       By:   /s/ R. Richard Wieland    
 
 
 
         
 
        Name: J. Christopher Naftzger           Name: R. Richard Wieland        
Title:   Secretary           Title:   President    

[Corporate Seal]

 

7